UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1216


YANDUAN NI, a/k/a Yan-Duan Ni,

                       Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:     October 18, 2012            Decided:   November 19, 2012


Before KING, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zhiyuan Qian, LAW OFFICES OF GERALD KARIKARI, P.C., New York,
New York, for Petitioner. Stuart F. Delery, Acting Assistant
Attorney General, Francis W. Fraser, Senior Litigation Counsel,
Justin R. Markel, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yanduan        Ni,    a     native    and    citizen     of    the    People’s

Republic of China, petitions for review of an order of the Board

of   Immigration       Appeals        (Board)    affirming      without     opinion       the

Immigration Judge’s decision denying relief from removal.                                  Ni

first disputes the finding that she failed to qualify for asylum

and withholding of removal.

            A    determination          regarding       eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence    on       the     record      considered       as    a   whole.         INS     v.

Elias-Zacarias,        502       U.S.    478,     481     (1992).         Administrative

findings    of       fact,     including         findings      on   credibility,          are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                  8 U.S.C. § 1252(b)(4)(B) (2006).

Legal   issues       are     reviewed      de     novo,     “affording          appropriate

deference       to   the     BIA’s      interpretation         of   the    INA    and     any

attendant regulations.”               Li Fang Lin v. Mukasey, 517 F.3d 685,

691-92 (4th Cir. 2008).               This court will reverse the Board only

if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

            We have reviewed the evidence of record and conclude

that substantial evidence supports the agency’s finding that Ni

                                             2
failed    to    show    that    she      suffered          past    persecution        or     has    a

well-founded fear of future persecution.                                We therefore uphold

the    denial    of    Ni’s     requests         for       asylum       and   withholding          of

removal.       See Camera v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004) (“Because the burden of proof for withholding of removal

is higher than for asylum—even though the facts that must be

proved are the same—an applicant who is ineligible for asylum is

necessarily       ineligible         for       withholding         of    removal      under        [8

U.S.C.] § 1231(b)(3).”).

               Next, Ni challenges the denial of her application for

protection      under    the        Convention         Against       Torture        (CAT).         To

qualify    for    this     relief,         a    petitioner          bears     the    burden        of

demonstrating that “it is more likely than not that he or she

would     be    tortured       if    removed          to     the    proposed        country        of

removal.”        8 C.F.R. § 1208.16(c)(2) (2012).                         We have reviewed

the evidence of record and conclude that substantial evidence

supports the agency’s denial of CAT protection.                                     Finally, we

have     considered      Ni’s       contention             that    the    Board      improperly

affirmed the IJ’s denial of relief without opinion, and find her

contention to be without merit.                            See 8 C.F.R. § 1003.1(e)(4)

(2012).

               Accordingly,         we   deny        the    petition      for     review.          We

dispense       with    oral     argument          because          the    facts      and     legal



                                                 3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4